                  Case 4:19-cv-00369 Document 1-1 Filed on 02/03/19 in TXSD Page 1 of 3

8/30/2018                                                                           Truecaller on the App Store




 


     7.45                                                                                                                                               Apr 12, 2017
                This app is only available on the App Store for iOS devices.
     * Various bugs fixes

                                                                               Truecaller       4+

                                                                               Avoid spam calls & junk SMS
     7.40                                                                      True Software Scandinavia AB                                            Mar 28, 2017

     * Now you can purchase Truecaller Professional by subscribing just once.
                                                                          #41 No  need to purchase manually every month
                                                                              in Utilities
     * Various bugs fixes                                                               4.6, 94.3K Ratings
                                                                               Free · Offers In-App Purchases


     7.20                                                                                                                                              Dec 12, 2016

     * 30x faster spam list update
     * Faster app startup speed
     * Option to clear Call History
     * 3D Touch actions
     * Fixed clipboard search bug                                                                                                                                 more



     7.10     iPhone Screenshots                                                                                                                       Oct 26, 2016

     Ready for iOS 10: Automatically identify every telemarketer and nuisance caller as soon as your phone rings!

     Updates in this version:
     * Automatic spam / scam call identification: 100x more numbers identified
     * Now you can block unwanted callers, not just report them                                                                                                   more



     7.1                                                                                                                                                Aug 9, 2016

     - Lower keypad volume.
     - Option to disable availability and last seen.
     - Performance improvements.



     7.0                                                                                                                                                Jul 26, 2016

     Ready for it…now you can make calls with Truecaller! Update now to check out your smart call history and slick dial pad (built for T9 search). See when
     friends are free before you call, like the thoughtful friend you are, and find phonebook contacts faster. Call some friends today and let us know what you
     think!



     6.74                                                                                                                                              Jun 20, 2016

     Bugfix




              Description
              Identify and block spammers, search for unknown numbers, call friends and much more! With a community-based spam list from over 250 million
              users, Truecaller is the only phone app youʼll ever need.

              AVOID ANNOYING SPAM CALLS
              - Automatically identify spam and fraud calls before you pick up


https://itunes.apple.com/us/app/truecaller/id448142450?mt=8                                                                                                              1/3


                                                                               EXHIBIT A
8/30/2018             Case 4:19-cv-00369 Document 1-1Truecaller
                                                        Filedononthe02/03/19
                                                                     App Store in TXSD Page 2 of 3
            - Filter junk SMS automatically
            - Block unwanted callers

            (Enable Spam Identification and Blocking on iOS 10 by going to Settings-> Phone-> Call Blocking & Identification)

          FIND NAMES OF ANY CALLER
          - Enter any number to lookup name and other contact info
          - Lookup phone numbers directly from your native call history using the Share extension
   * Various bugsafixes
          - Copy    number and look at the Truecaller widget to see contact details
   App Store Preview
          POWERFUL DIALER
          - Make calls directly from the app
          - Use T9 search to call friends quickly
          - See
   * Now you    when
              can      your friends
                  purchase          are Professional
                             Truecaller free to talk by subscribing just once. No need to purchase manually every month
          - See
   * Various    more
             bugs     information about your phonebook contacts
                  fixes

            Truecaller Professional:
            - Get the Pro badge on your profile
            - Get 30 contact requests per month
            - Remove all ads
            - Auto-renewing subscription ($1.99 monthly / $17.99 yearly - price varies by country)

            Truecaller respects your right to privacy. Your phonebook is never made searchable or public.
            Privacy policy: https://privacy.truecaller.com/privacy-policies                                                                                    more
            Terms of use: https://www.truecaller.com/terms-of-service

            Support:
            - Email: support@truecaller.com
            - FAQ: http://truecaller.com/faq
            - Twitter: @truecaller
            - Facebook: http://facebook.com/truecaller

            (Please note: Payment for auto-renewing subscription to Truecaller Professional will be charged to your iTunes account upon confirmation of       more
            purchase. Subscription can be managed and auto-renewal can be turned off by going to the Account Settings on your device. To avoid renewal,
            you must cancel at least 24 hours before your subscription ends. Your account will be charged for renewal within 24-hours prior to the end of the
            current period.)


   - Lower keypad volume.
   - Option to disable availability and last seen.
          What's
   - Performance      New
                   improvements.                                                                                                              Version History
          Version 9.14
          Now you can edit your profile tags!



   Ready for it…now you can make calls with Truecaller! Update now to check out your smart call history and slick dial pad (built for T9 search). See when
   friends Ratings     and
           are free before youReviews
                              call, like the thoughtful friend you are, and find phonebook contacts faster. Call some friends today and let us know what you
   think!


            4.6
              out of 5                                                                                                                         94.3K Ratings
   Bugfix

                                                                 Blocks spam, but not if … Feb 12, 2018
                         Editorsʼ Notes                                                    B.A.Thompson

              Identify spammers and search for                   I got this app, TrueCaller, and its only
              unknown numbers.                                   works part of the time. Understanding
                                                                 there are constantly new numbers
                                                                 added to the spam list, I expect to
                                                                 update the app database daily. Not that
                                                                                                       more
                                                                 big of a deal. The problem is, it clearly




https://itunes.apple.com/us/app/truecaller/id448142450?mt=8
                                                                           EXHIBIT A                                                                                  2/3
8/30/2018                  Case 4:19-cv-00369 Document 1-1Truecaller
                                                             Filedononthe02/03/19
                                                                          App Store in TXSD Page 3 of 3


            Information
                        Seller   True Software Scandinavia AB
                         Size    151.3 MB
                 Category        Utilities
          Compatibility
   * Various bugs fixes          Requires iOS 9.0 or later. Compatible with iPhone, iPad, and iPod touch.

              Languages          English, Arabic, Croatian, Czech, Danish, Dutch, Finnish, French, German, Greek, Hebrew, Hindi, Indonesian, Italian, Japanese,
                                 Korean, Malay, Norwegian Bokmål, Polish, Portuguese, Romanian, Russian, Simplified Chinese, Spanish, Swedish, Thai, Traditional
                                 Chinese, Turkish, Ukrainian, Vietnamese                                                                                     more

             Age Rating Rated 4+
   * Now you can purchase Truecaller Professional by subscribing just once. No need to purchase manually every month
   * Various bugs fixes
              Copyright © True Software Scandinavia AB
                        Price    Free

                  In-App         1. Month
               Purchases         2. Year




            Developer Website 
                                                                                                                                                                more
            App Support 
            Privacy Policy 



            Supports
                         Family Sharing
                         With Family Sharing set up, up to six family members can use this app.                                                                 more




   - Lower keypad volume.
          You
   - Option      Mayavailability
            to disable Also Like and last seen.                                                                                                           See All
   - Performance improvements.




   Ready for it…now you can make calls with Truecaller! Update now to check out your smart call history and slick dial pad (built for T9 search). See when
   friends are free before you call, like the thoughtful friend you are, and find phonebook contacts faster. Call some friends today and let us know what you
   think!




   Bugfix
            SwiftKey Keyboard                Call Recorder - Int…          Call Recorder - Re…       My Vodafone (India)
            Utilities                        Utilities                     Utilities                 Utilities




   More ways to shop: Visit an Apple Store, call 1-800-MY-APPLE, or find a reseller.
   Copyright © 2018 Apple Inc. All rights reserved.       Privacy Policy       Terms of Use   Sales and Refunds   Legal   Site Map                          United States




https://itunes.apple.com/us/app/truecaller/id448142450?mt=8
                                                                                        EXHIBIT A                                                                           3/3
